﻿148.	Mr. President, though the general debate is drawing to a close, it is still appropriate for me to associate myself with previous speakers who have congratulated you most warmly on your election to preside over this session.
149.	In congratulating you, Sir, I am most mindful of the outstanding manner in which your distinguished predecessor, Mr. Hamilton Shirley Amerasinghe, presided over the deliberations of last year's session. It is appropriate, too, to pay a tribute to his contributions to the Third United Nations Conference on the Law of the Sea, where his expertise and diplomatic skill have been invaluable.
150.	It is always a pleasure and a source of great satisfaction to welcome new Members. On this occasion I welcome to our membership the Republic of Djibouti. We also welcome the Socialist Republic of Viet Nam to our midst, and we are hopeful that their membership will enrich the United Nations.
151.	On a sadder note, we should like to be associated with the expressions of condolence to the people and Government of Yemen on the untimely death of President Ibrahim Al-Hamdi.
152.	When we met last year there was an atmosphere of optimism and expectation. The Middle East situation, Cyprus, southern Africa and the North-South dialogue were but four of the major issues on which there were hopes that solutions would be found Yet in retrospect it was perhaps too early and premature to be so optimistic. For, after all, those problems have exercised the minds and the attention of the international community for a number of years, and it is apparent, on reflection, that to expect settlement overnight would have been unrealistic. Yet the world, and especially the developing world, is not to be blamed for its optimism, for in our view a settlement of these outstanding world problems would, we hope, release energies and resources for the solution of important and pressing problems, problems which beset every developing country, namely, how to improve the living conditions of our people, who for years have been condemned to an existence characterized by hunger, malnutrition, diseases, poor water supply, poor housing and illiteracy.
153.	Despite continuing efforts to achieve a just and durable peace in the Middle East, the situation had remained stalled and uncertain until very recently. Much has been done since the Assembly met last, and the prospect of an early reconvening of the Geneva Conference augurs well for the settlement of this explosive situation. Yet these efforts have been marred by what appears to be inflexibility of attitudes. Moreover, the legalization of settlements in-lands occupied since 1967 has merely added more fuel to the fire.
154.	We, for our part, maintain our position that Security Council resolutions 242 and 338 provide the over-all framework for further negotiations. In this regard, the right of all the States of the region, including Israel, to exist in peace within secure and recognized boundaries must be emphasized along with the legitimate right of the Palestinian people to a homeland. In our view, these constitute important elements the recognition of which should, we hope, greatly enhance the prospects for lasting peace and security in that region.
155.	In the case of Cyprus, we also find that the continuing efforts being made towards resolving the communal difficulties, regrettably, have not as yet yielded any positive results. We are very conscious of the important role undertaken by the United Nations in an effort to encourage an early resolution of this problem. We should like to express the hope that continuing consultations and negotiations will lead to a solution that will be in harmony and will be consistent with the wishes of the people of Cyprus.
156.	The United Nations since its inception has played a vital and active role in the field of decolonization. The near universality of membership of this Organization is testimony enough of this Organization's efforts and contributions in this field. However, despite this unprecedented effort some 12 million people remain in bondage, including those of southern Africa. Zimbabwe and Namibia remain under colonial domination, and despite the best efforts of the international community progress towards a just and equitable solution remains slow and painful. We hope though that the recent Anglo-American initiative will bear fruit by enabling the people of Zimbabwe to achieve majority rule as soon as possible.
157.	As if those two territories are not enough to tax the efforts of this Organization, the scourge of apartheid continues to dominate and permeate the entire life of South Africa. It is difficult to comprehend the mentality of those who espouse this particular philosophy. Men who otherwise are rational seem completely immune and insensitive to any feeling of realism and balance in their espousal of the cause of apartheid. We continue to hope that the South African regime will mend its ways before the world witnesses another holocaust of frightening proportions.
158.	But, while the international community has devoted time and efforts to southern Africa, we believe the Assembly needs to be reminded that there continue to be remnants of colonialism in other parts of the world, notably in the South Pacific. While some of the colonial Territories are moving towards full internal self-government and independence, others remain tightly in the grip of their metropolitan masters. There is very little indication as yet of willingness, let alone readiness, on the part of the metropolitan Powers concerned to prepare these Territories for independence should they so wish it. There appears to be a conscious and deliberate effort to wean these Territories away from ever thinking about independence, and any movement towards self-determination is discouraged if not suppressed. On the other hand, some dependent Territories have been so inundated with help from their colonial Powers that the people of those Territories have not been encouraged to be self-reliant and thereby realize their full potential. A dependency syndrome has become so deeply embedded that these people know of no other choice but perpetual dependency. Moreover, the presence of military troops ostensibly for internal security purposes appears to be out of proportion to real needs.
159.	If this is not enough, some of those Territories have been and are continuing to be used for the testing of nuclear devices, despite repeated protests by the countries of the south Pacific for the cessation of those tests. It is a matter of regret and a great disappointment to us that to date there does not appear to be any significant change in- the attitude of those conducting such tests. At the same time, we hope that our differences on this issue, which to us is a matter of principle, will not be a constraint on the development of mutual co-operation on matters of common interest.
160.	Colonialism does not express itself merely in the acquisition of overseas territories. That type of colonialism is fast dying out. It would be naive though to think that colonialism is completely dead. It has merely taken on new forms, new manifestations, which in some instances are more pernicious and more pervasive in their effects than territorial acquisition. A new form of colonialism has of late reared its head and we in the south Pacific, and more particularly my own country, have experienced with some concern this new phenomenon. I refer to the deliberate and calculated interference by foreign trade unions in the internal affairs of my own country. Speaking about this phenomenon, my Prime Minister, the Right Honourable Ratu Sir Kamisese Mara said:
"No nation can long preserve its democratic ideals, or pursue economic progress, where the law of the land is flouted and the law of the jungle takes its place. No sovereign independent country, however small, can retain its national pride if it does not resist to the uttermost all attempts to encroach on its own internal affairs by foreign interests. It will be a sad day if we have achieved independence From political colonialism, if we are beginning to free ourselves from commercial colonialism, only to suffer from the colonialism of foreign trade unions: a colonialism of trade unions, moreover, which expected the Government to interfere with the process of law against those who had unlawfully obstructed our officials and police".
161.	But let me add that the Governments from which these trade unions operate dissociate themselves from these acts of interference. What is frightening, though, is the arrogance which they allow these trade unions to act with impunity. We fear that if this type of behaviour is not curbed, small countries, especially those of us who are dependent on trade by sea, can be subjected to victimization of the most deplorable type The question we should like to pose is, Is there no limit to the freedom in which individuals or groups of individuals can or are allowed to take action which is or may be detrimental to the welfare of others? We reiterate our concern in this matter, having particular regard to the importance of observing the principles of non-interference in the internal affairs of a country and to the respect due to the sovereign independence of a State.
162.	Fiji looks forward to next year’s special session on disarmament. We are hopeful that the special session will eventually 16ad to curbs in the development, manufacture and sale of arms. We share the view and expectation that this will lead to the release of resources which will be made available to improve the lives of the world's poor and the deprived. Small countries have little influence on this matter. All we can do is to add our voice to the collective voice of mankind in expressing our concern that resources which could and should be put to better uses continue to be used for the production of instruments of war and mass destruction. We believe that whatever resources are released from the development and production of arms should be added to what is already being made available for development purposes. Our concern for disarmament is made the more urgent because of the continued use of the south Pacific for the testing of nuclear devices. In this regard, we welcome the current initiative by the United Kingdom, the United States and the Soviet Union to reach agreement to ban underground testing. We also express the hope that other nuclear Powers will join this initiative. We hope too that agreement will be reached on a comprehensive test-ban treaty in the near future.
163.	We are of the view that a just and beneficial regime for the oceans is essential to world peace. Failure would seriously impair confidence in global treaty-making and in the very process of multilateral accommodation. However, a comprehensive treaty on the law of the sea would mark a major step forward in the equitable exploitation of the resources of the sea. A co-operative and equitable solution can lead to new patterns of accommodation between the developing and the industrialized countries. It could give added momentum to the dialogue between the industrial and developing countries. We appreciate, of course, that each nation has its own vital interests to protect in the negotiations on the law of the sea.
164.	For us in Fiji, and indeed in the south Pacific, the successful conclusion of the current Third United Nations Conference on the Law of the Sea is urgent and vital. We are not blessed by nature with any great land mass, nor with very many natural resources. We are a sea-going people. Our lives, our livelihood and our culture are intimately woven and mingled with the sea. We live by and with the sea. Most of our proteins are derived from the sea. In terms of economic development we see our future in the continued exploitation of our marine resources. No country, however, can hope to develop its sea resources in isolation. Indeed, for many countries represented here it is the sea which provides the direct links between us. As a member of the international community, we are committed to work towards a total package for the law of the sea and the conclusion of a comprehensive treaty. Consequently, we have followed and will continue to follow the proceedings of the Conference on the Law of the Sea with great care and attention. Within the south Pacific, the countries in the area have, through the South Pacific Forum, decided to establish a regional fisheries agency to help us in the management of our sea resources. In this regard, Fiji expresses the hope that the countries which now exploit the marine resources of the south Pacific will recognize this agency and support it, thereby ensuring that the people of the south Pacific will derive the maximum benefit from the exploitation of the marine resources around them. The returns of such exploitation to the people of the south Pacific have to date been minimal.
165.	Our concern for the successful conclusion of the Conference on the Law of the Sea is also a reflection of our concern for a genuine restructuring of the international economic order to ensure that developing countries are not perpetually condemned to a hand-to-mouth existence. We continue to be amazed at the reluctance of the industrialized countries to accommodate the wishes of the developing countries. While we recognize that there are difficulties, what is painfully obvious at the same time is the frightening wastage of resources by the industrialized countries. Demands are induced, and only too often most of what is produced is allowed to go to waste. Yet if agreement is to be reached, we believe that dialogue must continue. Although the North-South dialogue came to an inconclusive end, it is our feeling that only by continued dialogue will we ever hope to reach agreement. We know that this demands patience. We know that this requires skill and dedication on the part of those involved.
166.	While there have been difficulties in the North-South dialogue, there has, however, been some movement in the relations between some industrialized and some developing countries, notably the European Economic Community and the African-Caribbean-Pacific countries. We believe, with all its limitations, the Lome Convention is indicative of what can be done.
167.	The mounting cost of imports of both manufactured goods and petroleum products -has stretched the meagre resources of most developing countries to the breaking- point. In this regard, the small island countries of the Pacific have been among those worst hit by this problem. We are bereft of natural resources. We have small land areas. We are far from our markets. Our agricultural commodities are subject to wild fluctuations in price. We are vulnerable to natural disasters such as hurricanes and floods, which appear to occur with monotonous regularity. We have received considerable help from both multilateral and bilateral sources. We are particularly grateful to the various organs of the United Nations system and to our near neighbours, New Zealand and Australia. However, we have the feeling that our part of the world is the forgotten part, and that whatever help we receive tends to be given with reluctance.
168.	It is our view that the needs of island communities deserve greater attention than that given to date. We do not believe that these islands want help in the form of charity. We are not beggars or parasites. What we would like is help to assist us in developing whatever resources we have so that we could live with dignity.
169.	We feel, too, that the criteria designating countries to be classified as least developed need to be re-examined and that island territories should be or ought to be automatically classified as such unless they have extraordinary resources. Again there is a lack of balance in this regard and the classification of least developed countries has been heavily weighted in favour of certain countries. At the same time, developing island countries which have been able to improve their standard of living through careful management have been unduly penalized because their per capita income is high. It is our view that assessing a country's need for help purely on the basis of per capita income can be grossly misleading. Only too often a very distorted picture emerges which does not in any way conform to reality. Nowhere else has such a distorted picture been so damaging as in the case of island communities. We would hope that specialized agencies and others would take another look at this issue. We can only invite the attention of other island communities, particularly those of the Caribbean, to work with us on this matter.
170.	In concluding this -statement, I am conscious of the heavy burden which this Organization carries. My delegation expresses the hope that this session, under your distinguished leadership, will mark a turning-point in the work of the United Nations for world peace, security and justice. The late President John F. Kennedy, in addressing the United Nations on 25 September 1961, summed up the hope of this Organization with optimism when he said: however close we sometimes seem to that dark and final abyss, let no man of peace and freedom despair. For he does not stand alone. If we all can persevere, if we can in every land and office look beyond our own shores and ambitions, then surely the age will dawn in which the strong are just and the weak secure, and the peace preserved."
 


